Mr. Justice MacLeary
delivered the opinion of the court.
This case had its origin in the Municipal Court of Manatí. The defendant was convicted in that court of violating a municipal ordinance of that town, in refusing to pay a license tax, for engaging in the occupations of a baker and a milk vendor. He was a grocer and contended that his license as such, which he had paid, at the rate of $60 per annum, covered all of the three occupations, inasmuch as he conducted all in *70one establishment and under tlie same roof. The municipal court, after bearing all the evidence, took a different view of the matter and fined him $10; On appeal, and a trial de novo in the District,, Court of Arecibo, a similar judgment was entered, from which he appealed to this court.
A statement of facts appears in the record which, on careful examination, fully supports the judgment rendered in the court below.
No bill of exceptions, nor statement of the case, appears in the record. Neither has the appellant filed any brief though he has been represented here by counsel, in oral argument, citing paragraphs 72 and 81 of the act establishing municipalities. (See Session Acts of 1906, pp. 127 and 132.)
The fiscal of this court filed a short memorandum, and made an oral argument on the hearing, citing sections 74 of the same law, on 'page 127 of Acts of 1906.
Although the thrée kinds of business were carried on under the same roof, they were conducted, as appears from the record, in separate establishments and they are clearly not of a nature so nearly allied to one another as to form one business.
Moreover the regulations of the Superior Board of Health, which are given the force of laws, do not permit any person to conduct a milk stall in any place connected with a grocery store or a bakery; but such a stall must be located apart from all others and in a place entirely separate therefrom. No such requirement exists in regard to bakeries, so far as known to us; but a bakery is not a necessary adjunct to a grocery store, any more than it is to a pharmacy or to many other classes of commercial business; and we do not think it would fairly fall under the proviso set out in section 72 cited above. It is possible,'■ and is indicated by the facts stated, that consolidating the three kinds of business in the same house may be, partly at least, for the purpose of evading the taxes imposed by the ordinance.
*71Having carefully examined the record in this case, we find no fundamental error therein; and the judgment of the District Court of Arecibo, rendered on the 3d day of December, 1906, should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and Wolf- concurred.